     Case 3:20-cv-01987-DMS-AGS Document 29 Filed 03/10/21 PageID.768 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    LULA MAE TAYLOR,                                    Case No.: 20-cv-1987-DMS-AGS
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION FOR
13    v.                                                  RECONSIDERATION AND
                                                          GRANTING LEAVE TO FILE
14    JULIA CRAIG KELETY, et al.,
                                                          EXCESS PAGES
15                                   Defendants.
16
17          On March 5, 2021, Plaintiff Lula Mae Taylor, proceeding pro se, filed a motion for
18   reconsideration of the Court’s February 17, 2021 denial of her request for leave to file
19   excess pages in opposition to Defendants California Judicial Council, Julia Craig Kelety,
20   and Superior Court of California’s (“Judicial Defendants”) motion to dismiss. (ECF No.
21   27.)
22          “Given [a] district court’s inherent power to control [its] docket[], whether to grant
23   leave to exceed the page limits set forth in the Civil Local Rules appears to be at the full
24   discretion of the Court.” Traylor Bros. v. San Diego Unified Port Dist., No. 08-CV-1019-
25   L WVG, 2012 WL 1019966, at *2 (S.D. Cal. Mar. 26, 2012) (citing United States v. W.R.
26   Grace, 526 F.3d 499, 509 (9th Cir. 2008) (en banc)).             Although Plaintiff has not
27   demonstrated good cause, given that Plaintiff is proceeding pro se, the Court in its
28   discretion grants Plaintiff leave to file an opposition of fifty (50) pages.

                                                      1
                                                                                    20-cv-1987-DMS-AGS
     Case 3:20-cv-01987-DMS-AGS Document 29 Filed 03/10/21 PageID.769 Page 2 of 2



 1         Plaintiff is ordered to file her opposition to the Judicial Defendants’ motion within
 2   fourteen (14) days of this Order. The Judicial Defendants may file a reply within fourteen
 3   (14) days of the filing of Plaintiff’s response in opposition. Plaintiff is once again warned
 4   that failure to comply with the Local Rules, the Federal Rules of Civil Procedure, or an
 5   order of the Court may be grounds for dismissal or other sanctions. See Civ. L.R. 83.1.
 6         IT IS SO ORDERED.
 7
 8   Dated: March 10, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                20-cv-1987-DMS-AGS
